Citation Nr: 0318924	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  96-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status-post right 
knee meniscectomy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right knee 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which increased the disability rating 
for lumbosacral strain to 10 percent.  The veteran appealed 
that decision and requested that an even higher evaluation be 
assigned.  This issue was originally reviewed by the Board in 
October 1997, but remanded to the RO for additional 
development.  The Board again reviewed the issue in June 
2000, and granted an increase in the rating for lumbosacral 
strain to 20 percent on a schedular basis.  The Board at that 
time, however, remanded the veteran's appeal to the RO to 
consider the veteran's entitlement to a higher rating on an 
extra-schedular basis.  Unfortunately, the record reflects 
that the RO has not complied with the Board's June 2000 
remand and this matter must again be remanded to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
As such, the issue of entitlement to an increased rating for 
lumbosacral strain will be addressed in the remand section of 
this decision.

This matter also comes before the Board on appeal from a 
March 2002 rating decision which denied the veteran's request 
to reopen the previously denied claim of entitlement to 
service connection for a bilateral eye condition, and from an 
April 2002 rating decision of the St. Louis RO which 
continued a 10 percent disability rating for status-post 
right knee meniscectomy.  These issues are properly before 
the Board for appellate consideration.  The Board notes, 
however, that the veteran's May 2002 notice of disagreement, 
when read liberally, appears to express disagreement with the 
RO's assignment of a separate 10 percent rating for traumatic 
arthritis of the right knee.  This issue has not been 
properly addressed and prepared for appeal and, as such, will 
be a discussed in the remand section of this decision as the 
Board is required to review all issues which are reasonably 
raised by a liberal reading of the veteran's assertions.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has lateral collateral ligament laxity 
derangement in the right knee with a range of motion from 0 
to 60 degrees.  He experiences pain, swelling, and easy 
fatigability in the right knee with prolonged standing and 
walking.

3.  The veteran has a separate rating of 10 percent for 
degenerative joint disease of the right knee based on x-ray 
evidence of degenerative changes and a noncompensable level 
of limited motion in the right knee.

4.  The RO denied entitlement to service connection for 
hyperopic astigmatism, claimed as an eye condition, in a July 
1976 rating decision.  The veteran was notified of this 
decision and of his appellate rights, but did not appeal the 
denial.

5.  Evidence submitted since the time of the RO's July 1976 
rating decision denying service connection for hyperopic 
astigmatism does not bear directly or substantially upon the 
issue at hand, is duplicative and/or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Criteria for an evaluation higher than 10 percent for 
status-post right knee meniscectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2002).

2.  Evidence received since the RO denied entitlement to 
service connection for hyperopic astigmatism, claimed as an 
eye condition, is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The rating decision of the RO in July 1976 denying the 
veteran's claim of entitlement to service connection for a 
bilateral eye condition is final and the claim is not 
reopened.  38 U.S.C.A. § 7105(c) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
January 2002.  This letter specifically pointed out that the 
duty to assist provisions of VA regulations do not apply to 
claims to reopen previously disallowed claims and that the 
veteran was responsible for submitting both new and material 
evidence in such claims in order for VA to be able to reopen 
a previously disallowed claim and assist the veteran in 
obtaining any identified evidence.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran is entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from January 2002 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in January 2003, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  It is important to note at this 
juncture that this duty to assist requirement does not extend 
to requests to reopen previously denied claims.  See 
38 U.S.C.A. §5103A (Nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.)  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  After reviewing 
the record, the Board finds that VA has complied with the 
VCAA's duty to assist by aiding the veteran in obtaining 
medical evidence and affording him a physical examination.  
It appears that all known and available medical records 
relevant to the issue of entitlement to a higher evaluation 
for a right knee disorder have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Furthermore, the Board 
notes that the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of the veteran's claims.  The veteran was afforded 
the opportunity to testify before an RO hearing officer or a 
member of the Board, but declined to do so with respect to 
the issues addressed in this decision.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  

I.
Increased Rating for Right Knee Disability

The veteran's right knee disability has been evaluated as 10 
percent disabling using the criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code 5257, which allows for the assignment 
of ratings based on knee impairment with evidence of 
recurrent subluxation or lateral instability.  Specifically, 
a 10 percent evaluation is assigned when the impairment due 
to subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.  It is noted that knee 
impairments may also be evaluated based on limitation of 
motion, dislocated or removed cartilage, nonunion and/or 
malunion of the tibia and fibula, or the presence of genu 
recurvatum.  The Board also notes that when rating a knee 
disability under Diagnostic Code 5257, a separate rating may 
be assigned under 38 C.F.R. Section 4.71a, Diagnostic Code 
5003, when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  

Diagnostic Code 5003 allows for rating disabilities of the 
joints by the level of limitation of motion when there is x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. Section 4.14.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided. 

The veteran's right knee disability is rated as 10 percent 
disabling under Diagnostic Code 5257 for slight impairment 
due to laxity and 10 percent disabling under Diagnostic Code 
5003 for degenerative changes with pain and limitation of 
motion that is not at a compensable level under the 
limitation of motion diagnostic codes.  In order for a 
compensable evaluation to be assigned based solely on 
limitation of motion, there must be evidence of flexion 
limited to 45 degrees under Diagnostic Code 5260, or of 
extension limited to 10 degrees under Diagnostic Code 5261.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain, swelling and easy fatigability have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes in its efforts to 
determine if a higher evaluation may be assigned for the 
veteran's right knee disability as a whole.

The evidence of record shows that the veteran requested an 
increased rating for his right knee disability in October 
2001.  He presented for a VA examination in January 2002 and 
complained of intermittent laxity of the right knee with 
periodic locking, particularly with the fatigue that he 
experienced after prolonged walking or standing with the knee 
in a bent position; the veteran also stated that his knee 
popped sometimes when standing up and that he applied both 
heat and cold when the knee swelled.  The veteran opined that 
his pain was at a level of an eight on a scale of one to ten, 
with ten being the worst possible pain, and that the pain was 
elevated to the level of a ten after the knee popped.  He 
related that he took over-the-counter pain medication and did 
not require treatment on a regular basis for the knee.  Upon 
examination, there was no redness, swelling or effusion of 
the right knee, but there was patellar tenderness.  The range 
of motion in the right knee was from 0 to 60 degrees; 
Drawer's sign was negative bilaterally and McMurray's was too 
painful to perform.  X-rays of the right knee showed minimal 
degenerative changes and the examiner diagnosed lateral 
collateral ligament laxity derangement of the right knee.

Treatment records do not reflect treatment for the right knee 
on a regular basis.  The veteran asserts that he requires 
over-the-counter medication for his right knee pain and that 
he altered the type of work he performed partially due to his 
right knee pain and instability.  There is no suggestion in 
the record that the veteran wears and/or requires a knee 
brace for instability or an assistive device to ambulate.  
Although he did not submit evidence regarding his employment 
when such evidence was requested by the RO in conjunction 
with another claim in August 2000, the veteran reports that 
he works part-time as a grocery store clerk.

Given the evidence as outlined above, the Board finds that 
the veteran has slight impairment of the right knee due to 
laxity and limitation as a result of complaints of pain, 
swelling and fatigability.  He has full extension and flexion 
limited to 60 degrees.  There is no evidence of dislocation, 
fracture or infection.  Accordingly, the 10 percent 
evaluation assigned for post-operative residuals in 
conjunction with the 10 percent evaluation assigned for 
degenerative joint disease appropriately reflects the 
clinical picture as presented in the medical evidence.  The 
veteran does not have a compensable level of limited motion 
in the right knee and his complaints of pain, swelling and 
fatigability are compensated by the evaluation assigned for 
degenerative joint disease.  The rating here in question is 
for the symptoms associated with instability of the knee and 
the evidence of record simply does not reveal a moderate 
impairment based on recurrent subluxation or lateral 
instability.  The veteran complains of intermittent laxity, 
but he does not require a knee brace nor any type of 
assistive device with ambulation.  Consequently, the Board 
finds that the 10 percent evaluation assigned for status-post 
right knee meniscectomy is appropriate and the veteran's 
request for a higher schedular evaluation is denied.  As 
pointed out in the introduction above, the specific issue of 
entitlement to a higher evaluation for arthritis will be 
discussed in the remand section of this decision.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that his employment capabilities 
are limited partially because of his service-connected right 
knee disability, he has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his knee disability and treatment 
records are void of any finding of exceptional limitation due 
to the right knee disability beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by intermittent knee laxity and continuous 
knee pain and fatigue would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran and his request for a 
higher evaluation is also denied on an extra-schedular basis.

II.
New and Material Evidence

In July 1976, the RO denied entitlement to service connection 
for hyperopic astigmatism, finding that there was no evidence 
of such a disorder having its origin in service.  The veteran 
had requested service connection for a traumatic eye disorder 
due to caustic soda exposure during service.  The rating 
decision also reflected that there was no evidence of trauma 
during service and no current diagnosis of a disability as a 
result of such an experience.  Thus, the claim was denied as 
the current disability was not found in service.  The veteran 
was properly mailed notice of this rating decision, but did 
not appeal the denial of benefits.  Thus, the RO decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

In October 2001, the veteran submitted his most recent 
request to reopen the previously disallowed claim of 
entitlement to service connection for a bilateral eye 
disorder.  VA records reflecting treatment for glaucoma and 
retinal detachment were obtained and the veteran submitted a 
statement from his ophthalmologist dated in May 2002, to the 
effect that surgery performed on the left eye would make it 
difficult for the veteran to work until complete 
rehabilitation of that eye had been achieved.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in July 1976.  

At the time of the July 1976 rating decision, service medical 
records and a VA examination report dated in June 1976 were 
of record.  The service medical records do not reflect 
complaints of or treatment for an eye injury and/or eye 
disorder.  The veteran's Report of Medical History form dated 
November 24, 1974, reflects that the veteran checked "no" 
for eye trouble and "yes" for vision in both eyes.  The 
Report of Medical Examination form with the same date has an 
"x" in the box labeled "normal" for eyes, ophthalmoscopic, 
pupils, and for ocular motility, and the veteran's vision was 
found to be 20/20 in both eyes with normal fields of vision, 
night vision and color vision.  There was no notation made on 
either form of an eye injury and/or hospitalization for an 
eye injury or disorder during service.

The veteran underwent VA examination in June 1976 with an eye 
specialist and complained of burning his eyes with caustic 
soda during service.  Upon a complete examination, the 
examiner found no evidence of a traumatic eye disability and 
diagnosed only hyperopic astigmatism.

Since the veteran's claim was originally denied in July 1976, 
treatment records have been submitted by the veteran and 
obtained by the RO reflecting treatment for both glaucoma and 
retinal detachment.  The medical evidence, however, does not 
contain any findings of traumatic injury during service nor 
is there a medical opinion that any currently diagnosed 
disability of the eyes is related to service.

As noted above, the veteran was advised in January 2002 that 
he must submit new and material evidence in order to reopen 
his claim and that VA does not have a duty to assist in 
obtaining identified evidence until such time as a claim has 
been reopened.  Notwithstanding this notice, the veteran has 
requested that VA obtain sick call reports to support his 
contention that he was treated during service for trauma to 
the eyes.  The veteran has not, however, submitted any 
medical evidence that even remotely suggests that a current 
eye disability could be a result of exposure to caustic soda 
during service.

Given the evidence of record, the Board finds that although 
the newly submitted medical treatment evidence is new because 
it was not previously before agency decision makers, it is 
not material because it does not bear directly or 
substantially upon the specific issue of whether a current 
disability is as likely as not a result of an inservice 
injury.  The new evidence only shows treatment for glaucoma 
and retinal detachment many years after discharge from 
service with no indication that the disorders began during 
service or as a consequence of service.  Even if VA were to 
obtain the sick call reports identified by the veteran, there 
is no indication in the evidence of record that the veteran's 
claim would be any closer to being resolved in the veteran's 
favor because, as noted above, there is no suggestion in the 
medical evidence that a current disability is a likely result 
of an inservice trauma.  Therefore, the Board finds that the 
veteran has not submitted new and material evidence 
sufficient to reopen the previously disallowed claim of 
entitlement to service connection for a bilateral eye 
condition and the claim remains denied.


ORDER

A rating higher than 10 percent for status-post right knee 
meniscectomy is denied.

New and material evidence having not been submitted, service 
connection for a bilateral eye condition remains denied.




REMAND

The issue of entitlement to an increased rating for 
lumbosacral strain was considered by the Board on two 
previous occasions.  In a June 2000 decision and remand by 
the Board, the veteran was granted a 20 percent schedular 
evaluation for his back disability under 38 C.F.R. Section 
4.71a, Diagnostic Code 5292, and the RO was instructed to 
obtain information regarding the veteran's employment and 
consider the criteria for assigning an extra-schedular 
evaluation under 38 C.F.R. Section 3.321(b)(1).  The RO sent 
a letter to the veteran requesting employment information in 
August 2000, but the veteran did not respond to that letter 
with specific information.  The veteran has simply maintained 
that he can no longer perform construction work on a full-
time basis because of his service-connected back disability 
and that he is employed on part-time basis as a clerk in a 
grocery store.  Unfortunately, the RO has not addressed the 
veteran's contention that his back disability interferes with 
his employment beyond the limitations contemplated by the 
schedule of ratings.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303.  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Given the Court precedent outlined in Stegall and the absence 
of any discussion of an extra-schedular evaluation following 
the Board's June 2000 remand, the Board has no alternative 
but to remand this matter for the RO to comply with the 
previous remand.

Additionally, the Board finds that the veteran, in his May 
2002 notice of disagreement, expressed disagreement with both 
ratings assigned for his right knee disability but the RO 
only prepared the issue of entitlement to an increased rating 
for the residuals of a right knee meniscectomy for appeal.  
As such, the issue of entitlement to an increased rating for 
traumatic arthritis of the right knee must be remanded so 
that the RO may issue a statement of the case and give the 
veteran an opportunity to perfect an appeal if that was, in 
fact, his intentions when stating in his notice of 
disagreement that he disagreed with the, "decision on my 
knee condition."

Therefore, this matter is REMANDED for the following action:

1.  The RO should inform the veteran of 
the elements of a claim for an extra-
schedular rating under 38 C.F.R. Section 
3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  In this regard, the veteran 
should be advised that he has the 
ultimate responsibility of furnishing 
employment records.  If the search for 
these records has negative results, 
documentation to that effect should be 
placed in the claims folder.

2.  The RO should consider whether the 
criteria for submission for assignment of 
an extra-schedular rating for lumbosacral 
strain, pursuant to 38 C.F.R. Section 
3.321(b)(1), are met.  If such criteria 
are met, the case should be referred to 
the Undersecretary for Benefits or 
Director of the Compensation and Pension 
Service for appropriate action.  If such 
criteria are not met, documentation to 
that effect should be placed in the 
claims folder and the veteran notified in 
a supplemental statement of the case.

3.  The RO should issue a statement of 
the case for the issue of entitlement to 
an increased rating for traumatic 
arthritis of the right knee, currently 
evaluated as 10 percent disabling.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure procedural defects and 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




	                     
______________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



